Exhibit 10.26 ENGLISH TRANSLATION - EXECUTED DOCUMENT IS IN SPANISH NOTARIAL INSTRUMENT NO. 288,711 VOLUME 10,931 PAGE NOTARIAL INSTRUMENT 288,711 VOLUME 10,931 IN THE CITY OF CUERNAVACA, State of Morelos, on February 3, 2016, I, Mr. HUGO SALGADO CASTAÑEDA , head notary of Notary Office No. 2 and federal real estate notary of the First Notarial District of the State of Morelos, whose headquarters are located in this city, attest to: The NOTARIAL INSTRUMENT that contains: A). The SIMPLE FIFTH PACKAGE MORTGAGE LOAN AGREEMENT entered into by and among BANCO NACIONAL DE MÉXICO, SOCIEDAD AN”NIMA, INTEGRANTE DEL GRUPO FINANCIERO BANAMEX , hereinafter referred to as “
